Citation Nr: 0945820	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to a nonservice-connected disability pension.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active military duty from June 1983 
to February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims folder indicates that in March 2009, 
the appellant requested that she be allowed to provide 
testimony before the Board at an RO hearing.

Pursuant to 38 C.F.R. § 20.703 (2009), an appellant may 
request a hearing before the Board subject to the 
restrictions of38 C.F.R. § 20.1304 (2009).  A hearing on 
appeal will be granted if an appellant, or his 
representative, expresses a desire to appear in person.  See 
38 C.F.R. § 20.700 (2009).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2009), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.

Thus, in order to ensure full compliance with due process 
requirements, therefore, the AMC/RO must schedule such a 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2009).  
The case is REMANDED to the RO/ AMC for the following 
development:

The RO/AMC should schedule the appellant 
for a videoconference hearing before a 
Veterans Law Judge, as requested by the 
appellant.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304 (2009).  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


